           Case 5:20-cv-00160-TES Document 93 Filed 03/08/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


ALBERT ROBINSON,

          Plaintiff,
                                                                 CIVIL ACTION NO.
v.
                                                                  5:20-cv-00160-TES
JONATHAN CHASE MCNEESE,

          Defendant.


                     ORDER DENYING PLAINTIFF’S OBJECTION AND
                            RULE 60 MOTION FOR RELIEF



         Before the Court is Plaintiff’s Objection and Rule 60 Motion for Relief [Doc. 91]1,

 whereby Plaintiff challenges the Court’s Order [Doc. 86] granting Defendant’s Motion

 for Summary Judgment [Doc. 71], denying Plaintiff’s Motion for Partial Summary

 Judgment [Doc. 62], and denying Plaintiff’s Motion to Disqualify Counsel and Strike

 Pleadings [Doc. 76]. In that Order, the Court ruled that Defendant McNeese was

 entitled to qualified immunity on the last remaining claim in Plaintiff’s case—an alleged

 false arrest. For the reasons discussed below, the Court DENIES Plaintiff’s Objection

 and Rule 60 Motion for Relief [Doc. 91].




 1In his Motion, Plaintiff alleges that the Court’s career law clerk actually drafted the Court’s Order based
 on Plaintiff’s belief/analysis of document metadata showing him to be the author. [Doc. 91, p. 1; Doc. 91-1,
 p. 6]. But, Plaintiff is wrong. The career law clerk created a document template that the Court and its
 chambers routinely use to ensure case styles are consistent throughout its orders.
         Case 5:20-cv-00160-TES Document 93 Filed 03/08/21 Page 2 of 5




                                      DISCUSSION

       A.     Motion for Reconsideration Standard of Review

       Pursuant to local rules, “[m]otions for reconsideration shall not be filed as a

matter of routine practice.” LR 7.6, MDGa. Therefore, “[i]n the interests of judicial

efficiency and finality of decisions, ‘reconsideration of a previous order is an

extraordinary remedy to be employed sparingly.’” Goolsby v. Astrue, No. 5:07-CV-183

(CAR), 2009 WL 3781354, at *1 (M.D. Ga. Nov. 10, 2009) (quoting Groover v. Michelin N.

Am., Inc., 90 F. Supp. 2d 1236, 1256 (M.D. Ala. 2000)). Such motions are appropriate only

if the movant demonstrates that “(1) there has been an intervening change in the law,

(2) new evidence has been discovered that was not previously available to the parties at

the time the original order was entered, or (3) reconsideration is necessary to correct a

clear error of law or prevent manifest injustice.” Bryant v. Walker, No. 5:10-CV-84 (CAR),

2010 WL 2687590, at *1 (M.D. Ga. July 1, 2010) (quoting Wallace v. Ga. Dep’t of Transp.,

No. 7:04-cv-78, 2006 WL 1582409, at *2 (M.D. Ga. June 6, 2006)). A motion for

reconsideration may not be used to relitigate old matters or reargue settled issues. See

id.; Smith v. Ocwen Fin., 488 F. App’x 426, 428 (11th Cir. 2012). Nor should a motion for

reconsideration be used “as an opportunity to show the court ‘how it could have done it

better.’” Bryan v. Murphy, 246 F. Supp. 2d 1256, 1259 (N.D. Ga. 2003) (quoting Pres.




                                             2
            Case 5:20-cv-00160-TES Document 93 Filed 03/08/21 Page 3 of 5




Endangered Areas of Cobb’s History, Inc. v. U.S. Army Corps of Eng’rs, 916 F. Supp. 1557,

1560 (N.D. Ga. 1995)).

       B.       Analysis

       In this matter, Plaintiff appears to rely on the third factor to support his Motion

because he neither cites to any changes of law nor presents new evidence. Rather, as the

basis for his Motion, Plaintiff simply lists 16 issues that he claims the Court

“disregarded” when issuing its Order. [Doc. 91-1, pp. 3–10]. Based upon such language,

the Court can only construe Plaintiff’s argument to be that the Court made a “mistake”

when it ruled against him and granted summary judgment to Defendant McNeese.

However, such arguments simply do not meet the standard required to grant a motion

for reconsideration. In fact, Plaintiff does little more than rehash arguments that the

Court has repeatedly rejected. As noted above, motions for reconsideration never

succeed when they do nothing more than relitigate old matters or reargue settled issues.

See Smith, 488 F. App’x at 428. That is all that Plaintiff does here.

       However, Plaintiff does present one new “argument.” He accuses the Court of

setting a “’Jim Crow’ trap” for him when it applied its Local Rules to him, just as it

would apply such Rules against any other litigant, pro se or represented by counsel.

[Doc. 91-1, p. 8]. Plaintiff’s argument is not only baseless and offensive, it is patently

frivolous and is worthy of nothing more than summary denial.




                                              3
         Case 5:20-cv-00160-TES Document 93 Filed 03/08/21 Page 4 of 5




       In sum, Plaintiff has failed to show that the Court made any error. Accordingly,

the Court DENIES that portion of this Motion asking for reconsideration.

       Finally, Plaintiff seeks relief from judgment pursuant to Federal Rule of Civil

Procedure 60. These are easily dispensed with.

       Federal Rule of Civil Procedure 60(b)(1) provides that courts may provide relief

from an order for reasons of “mistake, inadvertence, surprise or excusable neglect.”

Since Plaintiff fails to identify which of the six subparts of Federal Rule of Civil

Procedure 60 that he relies upon when seeking relief from judgment, the Court is left to

guess. Based upon his argument, it appears that Plaintiff effectively seeks relief by

arguing that the Court made a “mistake” when it ruled against him. Then again,

perhaps Plaintiff seeks relief based on the catch-all provision of Federal Rule of Civil

Procedure 60(b)(6) that allows courts to provide relief from an adverse ruling “for any

other reason that justifies relief.”

       However, as discussed above, Plaintiff’s Rule 60 requests do nothing more than

rehash his arguments made earlier in the Motion. The Court has already decided that it

did not make any legal errors and will not change its rulings. For the reasons explained

above, Plaintiff’s requests for relief under Federal Rule of Civil Procedure 60 are

likewise DENIED.

       SO ORDERED, this 8th day of March, 2021.

                               [signature to follow on next page]


                                               4
Case 5:20-cv-00160-TES Document 93 Filed 03/08/21 Page 5 of 5




                           S/ Tilman E. Self, III
                           TILMAN E. SELF, III, JUDGE
                           UNITED STATES DISTRICT COURT




                              5
